Supplemental Opinion.
Appellant Strenuously in the question of whether or not the notice of intention of filing petition for the opening of a public road shall be signed in person by at least eight of the petitioners. The statute (Rev. St. art. 6705) provides that "the commissioners' court shall in no instance grant an order on an application for any new road, * * * unless the applicants have given at least twenty days' notice by written advertisement of their intended application. * * * All such applications shall be * * * signed by at least eight freeholders. * * *" It will be observed that the petition for a road must be signed by "at least eight freeholders," and it has been held that the whole procedure must be strictly pursued, in order to give the county court jurisdiction over the subject, and that the requirement that the petition be signed by at least eight freeholders is mandatory. Haverbekken v. Hale, 109 Tex. 106,204 S.W. 1162.
The provision for notice of intention to file the petition is not so specific, however, with reference to the form or substance of such notice or the manner of signing it. It does not expressly require that the notice be *Page 180 
signed by all, or any particular number, of the petitioners. It simply requires, as a requisite condition for filing the petition, that the "applicants" give "at least twenty days' notice by written advertisement of their intended application." It is conceded that the notice was sufficient in its substance, and that it was published in the manner and for the period of time prescribed in the statute. The notice was signed, "J. T. Maddux and 26 others," and not otherwise. Appellant's sole contention is that this was not sufficient; that under the quoted provision of the statute the individual separate signatures of at least eight of the applicants were necessary to give vitality to the notice.
We overrule this contention. In the absence of a provision specifically prescribing how many of the petitioners shall sign the notice, we hold that such notice, sufficient in all other respects, is not vitiated simply because it is not separately signed by as many as eight of the petitioners. If the statute expressly provided that as many as eight should sign, a notice signed by less than that number would be ineffectual to give jurisdiction; but, in the absence of such express provision, the notice given in this case served every purpose that a more numerously signed notice could have effectuated.
This will be filed as supplementing the original opinion in the case.